Case 1:19-cv-01869-LPS Document 13-17 Filed 12/20/19 Page 1 of 5 PageID #: 499




                       EXHIBIT 17
12/19/2019   Case 1:19-cv-01869-LPS Document  13-17
                                          Apple ReinventsFiled  12/20/19
                                                         the Phone with iPhone -Page
                                                                                 Apple 2 of 5 PageID #: 500

                                                                                                                                        10



   Newsroom                                                                              Search Newsroom        Archive   Apple TV+ Press 




                                PRESS RELEASE
                                January 9, 2007




                                Apple Reinvents the Phone
                                with iPhone

                                MACWORLD SAN FRANCISCO—January 9, 2007—Apple® today
                                introduced iPhone, combining three products—a revolutionary mobile
                                phone, a widescreen iPod® with touch controls, and a breakthrough
                                Internet communications device with desktop-class email, web browsing,
                                searching and maps—into one small and lightweight handheld device.
                                iPhone introduces an entirely new user interface based on a large multi-
                                touch display and pioneering new software, letting users control iPhone
                                with just their fingers. iPhone also ushers in an era of software power and
                                sophistication never before seen in a mobile device, which completely
                                redefines what users can do on their mobile phones.

                                “iPhone is a revolutionary and magical product that is literally five years
                                ahead of any other mobile phone,” said Steve Jobs, Appleʼs CEO. “We are
                                all born with the ultimate pointing device—our fingers—and iPhone uses
                                them to create the most revolutionary user interface since the mouse.”

                                iPhone is a Revolutionary Mobile Phone
                                iPhone is a revolutionary new mobile phone that allows users to make calls
                                by simply pointing at a name or number. iPhone syncs all of your contacts
                                from your PC, Mac® or Internet service such as Yahoo!, so that you always
                                have your full list of up-to-date contacts with you. In addition, you can
                                easily construct a favorites list for your most frequently made calls, and
                                easily merge calls together to create conference calls.

                                iPhoneʼs pioneering Visual Voicemail, an industry first, lets users look at a
                                listing of their voicemails, decide which messages to listen to, then go
                                directly to those messages without listening to the prior messages. Just
                                like email, iPhoneʼs Visual Voicemail enables users to immediately
                                randomly access those messages that interest them most.

                                iPhone includes an SMS application with a full QWERTY soft keyboard to
                                easily send and receive SMS messages in multiple sessions. When users
                                need to type, iPhone presents them with an elegant touch keyboard which
                                is predictive to prevent and correct mistakes, making it much easier and
                                more efficient to use than the small plastic keyboards on many
                                smartphones. iPhone also includes a calendar application that allows
                                calendars to be automatically synced with your PC or Mac.


https://www.apple.com/newsroom/2007/01/09Apple-Reinvents-the-Phone-with-iPhone/                                                               1/4
12/19/2019   Case 1:19-cv-01869-LPS Document  13-17
                                          Apple ReinventsFiled  12/20/19
                                                         the Phone with iPhone -Page
                                                                                 Apple 3 of 5 PageID #: 501

                                iPhone features a 2 megapixel camera and a photo management
                                application that is far beyond anything on a phone today. Users can
                                browse their photo library, which can be easily synced from their PC or
                                Mac, with just a flick of a finger and easily choose a photo for their
                                wallpaper or to include in an email.

                                iPhone is a quad-band GSM phone which also features EDGE and Wi-Fi
                                wireless technologies for data networking. Apple has chosen Cingular, the
                                best and most popular carrier in the US with over 58 million subscribers, to
                                be Appleʼs exclusive carrier partner for iPhone in the US.

                                iPhone is a Widescreen iPod
                                iPhone is a widescreen iPod with touch controls that lets music lovers
                                “touch” their music by easily scrolling through entire lists of songs, artists,
                                albums and playlists with just a flick of a finger. Album artwork is
                                stunningly presented on iPhoneʼs large and vibrant display.

                                iPhone also features Cover Flow, Appleʼs amazing way to browse your
                                music library by album cover artwork, for the first time on an iPod. When
                                navigating your music library on iPhone, you are automatically switched
                                into Cover Flow by simply rotating iPhone into its landscape position.

                                iPhoneʼs stunning 3.5-inch widescreen display offers the ultimate way to
                                watch TV shows and movies on a pocketable device, with touch controls
                                for play-pause, chapter forward-backward and volume. iPhone plays the
                                same videos purchased from the online iTunes® Store that users enjoy
                                watching on their computers and iPods, and will soon enjoy watching on
                                their widescreen televisions using the new Apple TV™. The iTunes Store
                                now offers over 350 television shows, over 250 feature films and over
                                5,000 music videos.

                                iPhone lets users enjoy all their iPod content, including music, audiobooks,
                                audio podcasts, video podcasts, music videos, television shows and
                                movies. iPhone syncs content from a userʼs iTunes library on their PC or
                                Mac, and can play any music or video content they have purchased from
                                the online iTunes store.

                                iPhone is a Breakthrough Internet Communications Device
                                iPhone features a rich HTML email client which fetches your email in the
                                background from most POP3 or IMAP mail services and displays photos
                                and graphics right along with the text. iPhone is fully multi-tasking, so you
                                can be reading a web page while downloading your email in the
                                background.

                                Yahoo! Mail, the worldʼs largest email service with over 250 million users,
                                is offering a new free “push” IMAP email service to all iPhone users that
                                automatically pushes new email to a userʼs iPhone, and can be set up by
                                simply entering your Yahoo! name and password. iPhone will also work
                                with most industry standard IMAP and POP based email services, such as
                                Microsoft Exchange, Apple .Mac Mail, AOL Mail, Google Gmail and most
                                ISP mail services.

                                iPhone also features the most advanced and fun-to-use web browser on a
                                portable device with a version of its award-winning Safari™ web browser
https://www.apple.com/newsroom/2007/01/09Apple-Reinvents-the-Phone-with-iPhone/                                   2/4
12/19/2019   Case 1:19-cv-01869-LPS Document  13-17
                                          Apple ReinventsFiled  12/20/19
                                                         the Phone with iPhone -Page
                                                                                 Apple 4 of 5 PageID #: 502

                                for iPhone. Users can see any web page the way it was designed to be
                                seen, and then easily zoom in to expand any section by simply tapping on
                                iPhoneʼs multi-touch display with their finger. Users can surf the web from
                                just about anywhere over Wi-Fi or EDGE, and can automatically sync their
                                bookmarks from their PC or Mac. iPhoneʼs Safari web browser also
                                includes built-in Google Search and Yahoo! Search so users can instantly
                                search for information on their iPhone just like they do on their computer.

                                iPhone also includes Google Maps, featuring Googleʼs groundbreaking
                                maps service and iPhoneʼs amazing maps application, offering the best
                                maps experience by far on any pocket device. Users can view maps,
                                satellite images, traffic information and get directions, all from iPhoneʼs
                                remarkable and easy-to-use touch interface.

                                iPhoneʼs Advanced Sensors
                                iPhone employs advanced built-in sensors—an accelerometer, a proximity
                                sensor and an ambient light sensor—that automatically enhance the user
                                experience and extend battery life. iPhoneʼs built-in accelerometer detects
                                when the user has rotated the device from portrait to landscape, then
                                automatically changes the contents of the display accordingly, with users
                                immediately seeing the entire width of a web page, or a photo in its proper
                                landscape aspect ratio.

                                iPhoneʼs built-in proximity sensor detects when you lift iPhone to your ear
                                and immediately turns off the display to save power and prevent
                                inadvertent touches until iPhone is moved away. iPhoneʼs built-in ambient
                                light sensor automatically adjusts the displayʼs brightness to the
                                appropriate level for the current ambient light, thereby enhancing the user
                                experience and saving power at the same time.

                                Pricing & Availability
                                iPhone will be available in the US in June 2007, Europe in late 2007, and
                                Asia in 2008, in a 4GB model for $499 (US) and an 8GB model for $599
                                (US), and will work with either a PC or Mac. iPhone will be sold in the US
                                through Appleʼs retail and online stores, and through Cingularʼs retail and
                                online stores. Several iPhone accessories will also be available in June,
                                including Appleʼs new remarkably compact Bluetooth headset.

                                iPhone includes support for quad-band GSM, EDGE, 802.11b/g Wi-Fi and
                                Bluetooth 2.0 EDR wireless technologies.

                                iPhone requires a Mac with a USB 2.0 port, Mac OS® X v10.4.8 or later and
                                iTunes 7; or a Windows PC with a USB 2.0 port and Windows 2000
                                (Service Pack 4), Windows XP Home or Professional (Service Pack 2).
                                Internet access is required and a broadband connection is recommended.
                                Apple and Cingular will announce service plans for iPhone before it begins
                                shipping in June.

                                Learn More About iPhone
                                To learn more about iPhone, please visit Apple.com or watch the video of
                                the iPhone introduction at www.apple.com/iphone/keynote.




https://www.apple.com/newsroom/2007/01/09Apple-Reinvents-the-Phone-with-iPhone/                               3/4
12/19/2019    Case 1:19-cv-01869-LPS Document  13-17
                                           Apple ReinventsFiled  12/20/19
                                                          the Phone with iPhone -Page
                                                                                  Apple 5 of 5 PageID #: 503

                                       Apple ignited the personal computer revolution in the 1970s with the Apple
                                       II and reinvented the personal computer in the 1980s with the Macintosh.
                                       Today, Apple continues to lead the industry in innovation with its award-
                                       winning desktop and notebook computers, OS X operating system, and
                                       iLife and professional applications. Apple is also spearheading the digital
                                       music revolution with its iPod portable music players and iTunes online
                                       store.


                                       Press Contacts:
                                       Natalie Kerris
                                       Apple
                                       (408) 974-6877
                                       nat@apple.com

                                       Steve Dowling
                                       Apple
                                       (408) 974-1896
                                       dowling@apple.com

                                         Apple, the Apple logo, Mac, Mac OS, Macintosh, iPod, iTunes, Apple TV and Safari are trademarks
                                         of Apple. Other company and product names may be trademarks of their respective owners.




                                       The latest news for journalists.
                                       Read more 




            Newsroom     Apple Reinvents the Phone with iPhone


   Shop and Learn                    Services                           Apple Store                       For Business                     Apple Values

   Mac                               Apple Music                        Find a Store                      Apple and Business               Accessibility

   iPad                              Apple News+                        Genius Bar                        Shop for Business                Education

   iPhone                            Apple TV+                          Today at Apple                                                     Environment
                                                                                                          For Education
   Watch                             Apple Arcade                       Apple Camp                                                         Inclusion and Diversity
                                                                                                          Apple and Education
   TV                                Apple Card                         Field Trip                                                         Privacy
                                                                                                          Shop for College
   Music                             iCloud                             Apple Store App                                                    Supplier Responsibility

   AirPods                                                              Refurbished and Clearance         For Healthcare
                                     Account                                                                                               About Apple
   HomePod                                                              Financing                         Apple in Healthcare
                                     Manage Your Apple ID                                                                                  Newsroom
   iPod touch                                                           Apple Trade In                    Health on Apple Watch
                                     Apple Store Account                                                                                   Apple Leadership
   Accessories                                                          Order Status                      Health Records on iPhone
                                     iCloud.com                                                                                            Job Opportunities
   Gift Cards                                                           Shopping Help
                                                                                                          For Government                   Investors

                                                                                                          Shop for Government              Events

                                                                                                          Shop for Veterans and Military   Contact Apple



   More ways to shop: Find an Apple Store or other retailer near you. Or call 1-800-MY-APPLE.

   Copyright © 2019 Apple Inc. All rights reserved.    Privacy Policy    Terms of Use     Sales and Refunds     Legal      Site Map                             United States




https://www.apple.com/newsroom/2007/01/09Apple-Reinvents-the-Phone-with-iPhone/                                                                                                 4/4
